DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Status of the Claims
The response filed 22 October 2021 has been entered.  Claims 1 – 20 remain pending in the application.  Claim 20 was previously withdrawn from consideration.  

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4 – 7, 14, 15, and 19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Phillips (US 2011/0146126 A1) in view of: Ma (US 6,375,788 B1); Oh (KR 2007-0001197 U, referencing a machine translation thereof provided with this Office Action); Nakayama (JP 3,148,271 U, referencing a machine translation thereof provided with this Office Action); and Walling (US 2008/0240883 A1).
	Regarding claim 1, Phillips discloses an art piece (e.g. Fig. 7; ¶ [0024]), comprising: a core structure, including: a three-dimensional core having a front surface and a back surface (“foam panel” 12: e.g. ¶ [0043]); a first board attached to the front surface (a first of “outer cladding pulp-based layers”: e.g. 14: e.g. ¶¶ [0008], [0012], [0037]), a securing mechanism to attach the image receiving medium to the first rigid board (“sheet article” 14 is adhered to the “foam panel”: e.g. ¶ [0024]).
	With respect to the image receiving medium including a digital ink/toner receiving layer or having a digital ink/toner receiving surface structure, Phillips more specifically discloses a combination of the “foam panel” and the “sheet article” wherein the “sheet article” takes the form of a photograph (e.g. ¶ [0012]), e.g. photographic prints using a dye-sublimation, heat transfer process for printing digital photographs are employed (e.g. ¶ [0037]).  Given Phillips “sheet article” includes a “base sheet” (e.g. ¶¶ [0008]), the previous discussion regarding digital photographs indicates an image receiving medium including a digital ink/toner receiving layer, where the terms “sheet” and “layer” are considered synonymous, and/or a digital ink/toner receiving surface structure, as would be required in order for the digital printing to occur as described.
	Although Phillips does not specifically state the first and second bards are rigid, Phillips discloses prior-art core structures wherein a polystyrene foam core clad with pulp-based boards is known to have issues with respect to creasing and curling of the pulp-based boards due to environmental moisture (e.g. ¶ [0004]).  In view of this creasing and curling, it is understood such pulp-based boards are not rigid or, at a minimum, are insufficiently rigid for the intended purpose of an art piece.  Furthermore, Phillips’ inventive core structure comprises inter alia a polystyrene foam core clad with pulp-based boards (e.g. ¶ [0043]).  In view of the problems Phillips identifies in prior-art core structures, it would have been obvious to modify the first and second boards in Phillips’ inventive art piece to be rigid, the motivation being to suppress or eliminate the creasing and curling present in the prior art.
	Although Phillips is not specific as to (I) the core structure further including a rigid skins applied to the respective exposed surfaces of each of the first and second rigid boards, and thus the securing mechanism attaching the image receiving medium to at least the rigid skin applied to the first rigid board, (II) an aperture extending through the rigid skin applied to the second rigid board, the second rigid board, 
	With respect to (I), Ma discloses a skin applied to an exposed surface of paper in order to improve wear resistance and strength of the paper (e.g. Col. 4, ll. 25 – 63), where it is understood paper is a pulp-based product.  As discussed above, Phillips identifies issues of prior-art pulp-based boards, notably unfinished edges being bruised or creased, e.g. during shipping (e.g. ¶ [0004]).  Ma’s method for improving wear resistance and strength involves the paper becoming “fully impregnated” with a melamine resin to an extent desirable through the thickness of the paper for allowing the improved resistance and strength but also permitting adhesion of the impregnated paper to a substrate (e.g. Col. 4, ll. 25 – 63).  Per the full impregnation, it is understood the edges of the first and second rigid boards are similarly strengthened and more resistant to wear.
	Therefore, it would have been obvious to modify the core structure Phillips discloses such that each of the rigid boards comprises a rigid skin applied to the exposed surface thereof as Ma suggests, the motivation being to improve the wear resistance and strength thereof, and therefore further preventing bruising and/or creasing of the rigid boards.
	With respect to (II), Phillips discloses the art piece may be placed upon horizontal support surfaces and, in at least one embodiment, is supported by a “rear brace” with a “hinge” (e.g. Fig. 7; ¶ [0040]).  Oh discloses prior-art desktop picture frames comprising a “support plate” supported by a foldable, i.e. hinged, “pedestal” (e.g. Fig. 1, 2; § Description, p. 1, ¶ 3, to p. 2, ¶ 4).  The examiner observes the respective supporting configuration Phillips and Oh disclose are substantially identical in both form and function.  Oh discloses such supporting configurations are unstable, e.g. being easily blown over by wind (e.g. § Description, p. 2, ¶ 4).  However, Oh presents a solution to this instability, namely by providing an aperture having a mount receiving portion formed therein for receiving a mount (e.g. Fig. 5 – 7; § Description, p. 2, ¶ 13, to p. 3, ¶ 6).
	Nakayama discloses a frame similar to Oh’s prior-art desktop frame, and in particular comprises an aperture having a mount receiving portion formed therein for receiving a mount (e.g. Fig. 1 – 8; § Description, p. 2, ¶ 5, to p. 3, ¶ 1).  Both Oh (e.g. Fig. 6, 7) and Nakayama (e.g. Fig. 3, 8) depict their 
	Therefore, it would have been obvious to modify the art piece Phillips and Ma suggest to comprise an aperture extending through the rigid skin applied to the second rigid board, the second rigid board, and the back surface into the three-dimensional core a depth that is less than a thickness of the three-dimensional core in order to provide a means for holding a mount which prevents the art piece from falling over, e.g. from being blown over in wind.
	With respect to (III), Walling discloses it is common practice in the art to provide an insert in an aperture, wherein the aperture is formed in a lightweight material and wherein the insert has a receiving portion therein and which is complementarily shaped with the aperture, in order to prevent damage from repeated inserting and removal of a threaded item into and out of the insert (e.g. ¶ [0003]).
	Given Phillips’ three-dimensional core is a polystyrene foam core (e.g. ¶ [0043]), it is observed the three-dimensional core is a lightweight material.  Furthermore, Oh (e.g. p. 3, ¶ 9) and Nakayama (e.g. ) disclose their respective apertures comprise a thread pattern for receiving a mount which can be inserted and removed in order to allow for re-orientation between portrait and landscape orientations.  Phillips’s art piece may be oriented in portrait or landscape orientation (e.g. ¶ [0039]).
	Therefore, it would have been obvious to modify the art piece Phillips, Ma, Oh, and Nakayama suggest to comprise an insert which is complementarily shaped with the aperture and inserted into the aperture, the insert having a mount receiving portion formed therein, as Walling suggests, the motivation 
	Regarding claim 4, in addition to the limitations of claim 1, Nakayama discloses a mount having two opposed ends, wherein one of the two opposed ends has a threaded portion to be removably secured, and an other of the two opposed ends being rounded (“installation member” 6, wherein “threaded boss” 62 is threaded and “support portion” 61 is rounded: e.g. Fig. 1 – 3; § Description, p. 2, ¶¶ 8, 9).  In view of the advantages Oh suggests, e.g. resistance to being blown over in wind, it would have been obvious to modify the art piece to further comprise a mount as Nakayama discloses.
	Regarding claim 5, in addition to the limitations of claim 1, Phillips discloses the art piece comprises a trim piece to be secured to a perimeter of the core structure (“foam frame” 30: e.g. ¶ [0043])
	Regarding claim 6, in addition to the limitations of claim 1, Phillips discloses the image receiving medium is to be secured to a perimeter of the core structure (e.g. Fig. 7).
	Regarding claim 7, in addition to the limitations of claim 1, the art piece Phillips depicts is mat-less (e.g. Fig. 7).
	Regarding claim 14, in addition to the limitations of claim 1, Nakayama discloses a mount having two opposed ends, one of the two opposed ends having a threaded portion to be removably secured within a mount receiving portion and an other of the two opposed ends being rounded (“installation member” 6, wherein “threaded boss” 62 is threaded and “support portion” 61 is rounded: e.g. Fig. 1 – 3; § Description, p. 2, ¶¶ 8, 9), and Oh discloses a slot formed in the back surface that is accessible through the rigid skin applied to the second rigid board and the second rigid board, the slot to removably store the mount (“storage groove”: e.g. § Description, p. 2, ¶ 20).
	Regarding claim 15, in addition to the limitations of claim 1, Phillips discloses the art piece further comprises an adhesive established on the first rigid board, and a release liner removably positioned on the adhesive (e.g. ¶ [0010]).
	Regarding claim 19, although Phillips is not specific as to the three-dimensional core and the first and second rigid boards having the respective Brinell hardnesses claimed, as noted in the 35 U.S.C. 103(a) rejection of claim 1, the display board Phillips discloses is modified to comprise rigid boards as the “pulp-based layers” in order to avoid problems known to the prior art with respect to creasing and 
	“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F. 2d 454, 456,105 USPQ 233, 235 (CCPA 1955).  See also MPEP§ 2144.05, II, A.  Therefore, it would have been obvious to modify the display board Phillips, Ma, Oh, Nakayama, and Walling suggest such that the three-dimensional core has a Brinell hardness ranging from about 0.05 to about 0.3 and the first and second rigid boards each have a Brinell hardness ranging from about 4 to about 6.5, the motivation being to provide rigid boards which provide desired resistance to bruising and a three-dimensional core which allows the rigid boards to perform this function.
	Claims 2 and 8 – 10 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Phillips, Ma, Oh, Nakayama, and Walling as applied to claim 1 above, and further in view of Song ‘428 (US 2005/0260428 A1).
	Regarding claim 2, although Phillips is not specific as to the digital ink/toner receiving layer comprising a water-based binder and inorganic pigment particles of the respective species claimed, these features would have been obvious in view of Song ‘428.
	Song ‘428 discloses a paper (e.g. ¶¶ [0002], [0005] – [0056]) wherein a digital ink/toner receiving layer comprises a water-based binder, e.g., polyvinyl alcohols (e.g. ¶ [0044]), and inorganic pigment particles, e.g. clay (e.g. ¶¶ [0037], [0040], [0041]).  The paper Song ‘428 discloses has excellent ink absorption and toner adhesion, excellent image quality, and reliable runnability (e.g. ¶ [0002]).
	Therefore, in order to improve ink absorption, toner adhesion, image quality, runnability reliability, it would have been obvious to employ a digital ink/toner receiving layer as Song ‘428 discloses for Phillips’ purposes.
Regarding claim 8, although Phillips is not specific as to the image receiving medium comprising a cellulose paper base, a polymeric film of the recited species, or the polymeric film coextruded with the cellulose paper base, this feature would have been obvious in view of Song ‘428.
	Song ‘428 discloses a cellulose paper base for digital printing (e.g. ¶¶ [0002], [0005] – [0056], particularly ¶ [0036] for disclosure of cellulose, i.e. pulp).  The paper Song ‘428 discloses has excellent ink absorption and toner adhesion, excellent image quality, and reliable runnability (e.g. ¶ [0002]), suggesting cellulose paper bases are useful in contributing to, or allowing for, these properties.
	Therefore, in order to improve ink absorption, toner adhesion, image quality, runnability reliability, it would have been obvious to employ a cellulose paper base as Song ‘428 discloses for Phillips’ purposes.
	Regarding claim 9, although Phillips is not specific as to the image receiving medium comprising a cellulose paper base, a polymeric film of the recited species, or the polymeric film coextruded with the cellulose paper base, this feature would have been obvious in view of Song ‘428.
	Song ‘428 discloses a cellulose paper base for digital printing (e.g. ¶¶ [0002], [0005] – [0056], particularly ¶ [0036] for disclosure of cellulose, i.e. pulp).  The paper Song ‘428 discloses has excellent ink absorption and toner adhesion, excellent image quality, and reliable runnability (e.g. ¶ [0002]), suggesting cellulose paper bases are useful in contributing to, or allowing for, these properties.
	Therefore, in order to improve ink absorption, toner adhesion, image quality, runnability reliability, it would have been obvious to employ a cellulose paper base as Song ‘428 discloses for Phillips’ purposes.
	Regarding claim 10, in addition to the limitations of claim 9, as seen in the 35 U.S.C. 103(a) rejection of claim 9, the image receiving medium comprises the cellulose paper base, and Song ‘428 further discloses a digital ink/toner receiving layer disposed on the outermost surface of the cellulose paper base in order to provide the advantages discussed in the 35 U.S.C. 103(a) rejection of claim 9 (“pigmented composition”: e.g. ¶¶ [0002], [0005] – [0056]).
	Claim 3 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Phillips, Ma, Oh, Nakayama, Walling, and Song ‘428 as applied to claim 2 above, and further in view of Song ‘916 (US 2010/0080916 A1).
Regarding claim 3, although Song ‘428 is not specific as to the digital ink/toner receiving layer further comprises chemical compounds that absorb light in the ultraviolet (UV) and violet region of the electromagnetic spectrum and re-emit light in the blue region of the electromagnetic spectrum of the recited species, Song ‘428 states derivatives of bis(triazinylamino)stilbene are useful (e.g. ¶ [0049]).  Generally, stilbenes are equivalents with, e.g., coumarins for this purpose (Song ‘916: e.g. ¶ [0081]).  Therefore, it would have been obvious to employ coumarins as the chemical compound, the rationale being that substitution therefor yields predictable result to one of ordinary skill.
	Claims 8 and 11 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Phillips, Ma, Oh, Nakayama, and Walling as applied to claim 1 above, and further in view of Zeik (US 2009/0252937 A1).
	Regarding claim 8, although Phillips is not specific as to the image receiving medium comprising a cellulose paper base, a polymeric film of the recited species, or the polymeric film coextruded with the cellulose paper base, this feature would have been obvious in view of Zeik.
	Zeik discloses an image receiving medium comprising a polymeric film, e.g. a polyethylene film, in order to, e.g., prevent migration of ink/toner into a substrate (e.g. ¶¶ [0080], [0081]).  That is, original image quality after printing would have been expected to be retained by including the polyethylene film
	Therefore, in order to prevent such migration of ink/toner and retain image quality, it would have been obvious to modify Phillips’ image receiving medium to comprise a polymeric film, e.g. a polyethylene film, as Zeik discloses.
	Regarding claim 11, although Phillips is not specific as to the image receiving medium comprising a cellulose paper base, a polymeric film of the recited species, or the polymeric film coextruded with the cellulose paper base, this feature would have been obvious in view of Zeik.
	Zeik discloses an image receiving medium comprising a polymeric film, e.g. a polyethylene film, in order to, e.g., prevent migration of ink/toner into a substrate (e.g. ¶¶ [0080], [0081]).  That is, original image quality after printing would have been expected to be retained by including the polyethylene film
	Therefore, in order to prevent such migration of ink/toner and retain image quality, it would have been obvious to modify Phillips’ image receiving medium to comprise a polymeric film, e.g. a polyethylene film, as Zeik discloses.
	Claim 9 is are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Phillips, Ma, Oh, Nakayama, Walling, and Song ‘428 as applied to claim 2 above, and further in view of Zeik.
	Regarding claim 9, although Phillips is not specific as to the image receiving medium comprising a cellulose paper base, a polymeric film of the recited species, or the polymeric film coextruded with the cellulose paper base, this feature would have been obvious in view of Zeik.
	Zeik discloses an image receiving medium comprising a polymeric film, e.g. a polyethylene film, in order to, e.g., prevent migration of ink/toner into a substrate (e.g. ¶¶ [0080], [0081]).  That is, original image quality after printing would have been expected to be retained by including the polyethylene film
	Therefore, in order to prevent such migration of ink/toner and retain image quality, it would have been obvious to modify Phillips’ image receiving medium to comprise a polymeric film, e.g. a polyethylene film, as Zeik discloses.
	Claims 12 and 16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Phillips, Ma, Oh, Nakayama, and Walling as applied to claim 1 above, and further in view of Naito (US 2006/0106122 A1).
	Regarding claim 12, in addition to the limitations of claim 1, Phillips discloses the three-dimensional core is a polymer foam core formed of a polystyrene foam (e.g. ¶ [0043]), and the rigid skins Ma discloses are formed of a melamine resin (e.g. Col. 4, ll. 25 – 63).
	Although Phillips is not specific as to the polymer foam core being formed of an extruded polystyrene foam having an additive and a blowing agent therein, this feature would have been obvious in view of Naito.
	Naito discloses an extruded polystyrene foam having an additive, e.g. a flame retardant, and a blowing agent therein such that the foam is environmentally compatible and recyclable (e.g. ¶¶ [0009] – [0096]).
	Therefore, it would have been obvious to employ a polystyrene foam as Naito discloses for the polymer foam core Phillips discloses, the motivation being to provide an environmentally-friendly art piece.
	Regarding claim 16, although Phillips is silent with respect to the density of the three-dimensional core, this feature would have been obvious in view of Naito.
3 to 60 kg/m3 (e.g. ¶ [0071]).  Naito further discloses such densities afford a balance between mechanical strength and low weight (e.g. ¶ [0071]).
	Phillips discloses the three-dimensional core is a polystyrene foam core (e.g. ¶ [0043]). Phillips discloses the three-dimensional core exhibits a degree of stiffness (e.g. ¶ [0043]).  While not explicitly stated, one of ordinary skill in the art would have appreciated Phillips’ three-dimensional core is lightweight.  For example, one embodiment Phillips discloses which uses the display board involves adhering the display board to a wall via an adhesive carrier such as strips (e.g. Fig. 6; ¶ [0033]). The weight of the display board would have been understood as dictating the adhesive requirements, e.g. number of strips or tack properties of the adhesive used with the strips, to remain on the wall.  That is, a greater number of strips and/or strips with greater tack would be needed to hold a heavier display board to the wall than a lighter one.  Phillips identifies issues with using adhesives such as residues and damage (e.g. ¶ [0003]).  Therefore, having a lighter three-dimensional core would have been seen as advantageous to Phillips’ purposes at least for reducing the adhesive qualities necessary for a particular display configuration.  It is noted Phillips uses the same base display board in the various configurations of displaying in Fig. 6 – 8 which depict the same basic layered configuration (e.g. ¶¶ [0032] – [0043]), and as such the properties would have been understood to apply across all embodiments.  That is, the embodiment of Fig. 7 would have been understood to have a light-weight three-dimensional core.
	Therefore, it would have been obvious to modify Phillips’ three-dimensional core to have the density Naito discloses in order to provide the mechanical strength and low weight features Phillips desires.  MPEP § 2143, D.  Naito’s density range encompasses that which is claimed.  “[A] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness.”  In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003).  See also MPEP §2144.05, I.
	Claim 13 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Phillips, Ma, Oh, Nakayama, Walling, and Naito as applied to claim 12 above, and further in view of Kreith (The CRC Handbook of Mechanical Engineering, Second Edition, § 12.2 Polymers).
Regarding claim 13, although Ma and Naito are silent with respect to the polymer foam core and the first and second rigid boards having a Brinell hardness, and therefore the ratio claimed, these features would have been obvious in view of Kreith.
	Kreith tabulates Brinell hardness numbers for polystyrene in bulk form and filled melamine resin (25 and 38, respectively: e.g. Table 12.2.1), which Kreith suggests are reasonable approximations to the respective generic plastic (e.g. § 12.2 Polymers, Introduction, ¶ 4).  The Brinell hardness number Kreith lists for polystyrene is understood to be for bulk polystyrene in view of the listed density (1300 kg/m3: Table 12.2.1) as compared to a density for a foamed polystyrene (Naito relates to a polystyrene foam having a density of 20 to 60 kg/m3: e.g. ¶ [0034]).  Reducing the density of the polystyrene has the effect of lowering the mechanical strength of the polystyrene (Naito: e.g. ¶ [0071]), and therefore it would have been expected that the foam Naito discloses which is used in the display board as discussed in the 35 U.S.C. 103(a) rejection of claim 12 have a considerably lower Brinell hardness relative to that Kreith discloses due to the disparage in densities Kreith and Naito disclose (Naito’s densities previously cited are 1.5% to 4.5% of the value Kreith lists).  It is noted Naito’s density range of 20 kg/m3 to 60 kg/m3 encompasses a density range and exhibits properties relating to strength and weight in a similar manner to that of a particular example in, e.g., ¶ [0017] of the instant specification.  Namely, Naito disclose low strength occurs below 20 kg/m3 while excessive weight occurs above 60 kg/m3 (e.g. ¶ [0071]) which is comparable to the instant specification’s description of being spongy at low densities and heavy for high densities (e.g. ¶ [0017]).
	Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252,1255, 195 USPQ 430, 433 (CCPA 1977).  See also MPEP § 2112.01,1. 
	Therefore, in view of the similarity of the ranges and the properties exhibited thereacross by both Naito and the instant specification, it would have been expected Naito’s polymer foam core exhibits a similar Brinell hardness to that claimed. Taking Kreith’s description regarding the Brinell hardnesses as discussed above, it would therefore have been expected the ratio of the Brinell hardness of the first or .
	Claim 17 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Phillips, Ma, Oh, Nakayama, and Walling as applied to claim 1 above, and further in view of Ando (US 2004/0179920 A1).
	Regarding claim 17, although Walling is not specific as to the insert being formed of a rubber material having a hardness as claimed and comprising a rubber from the species claimed, these features would have been obvious in view of Ando.
	Ando discloses a rubber for an internally threaded fastener in order to reduce the weight of the fastener, e.g. in comparison to a metal fastener (e.g. ¶ [0008]).  As to the rubber for such a purpose, Ando discloses, e.g., polyurethane rubber is used (e.g. ¶ [0007]).
	Walling is not particularly limited as to the material for an insert so long as repeated insertion and removal does not damage the material (e.g. ¶ [0015]).  Given a mount as Oh discloses is removable for purposes of temporarily storing the mount within a slot, one of ordinary skill in the art would have appreciated
	Claim 18 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Phillips, Ma, Oh, Nakayama, and Walling as applied to claim 1 above, and further in view of Derbyshire (US 2010/0310893 A1).
	Regarding claim 18, although Phillips is not specific as to the first and second rigid boards each comprising an engineered wood composite sheet formed from wood fibers, wax, and a resin binder, this feature would have been obvious in view of Derbyshire.
	Derbyshire discloses an engineered wood composite sheet formed from wood fibers, wax, and a resin binder, thereby yielding a moisture resistant product (e.g. ¶¶ [0006] – [0019], [0170]), and is particularly useful in holding screws (e.g. ¶ [0204]).
	Phillips desires moisture resistance (e.g. ¶ [0007]), and Walling discloses inserts as discussed in the 35 U.S.C. 103(a) rejection of claim 1 can be screwed into a parent material (e.g. ¶ [0003]).
	Therefore, it would have been obvious to modify each of Phillips’ first and second rigid boards to comprise an engineered wood composite sheet as Derbyshire discloses, the motivation being to provide, .

Response to Arguments
Applicant’s arguments, see pp. 7 – 16, filed 22 October 2021, with respect to the rejections of claims 1 – 19 under 35 U.S.C. 103(a) have been fully considered but they are not persuasive.
	Applicant asserts the claimed rigid boards were not obvious in view of Phillips.
	In particular, Applicant asserts Phillips disparages the use of polystyrene foam core clad with pulp-based paper (see, e.g., p. 8 of the Remarks).  However, Phillips’ embodiments in relation to Fig. 6 – 8 employ a polystyrene foam core clad with pulp-based layers (e.g. ¶ [0043]).  Therefore, while Phillips may identify issues with such pulp-clad polystyrene, one of ordinary skill in the art would have understood pulp-clad polystyrene may be used so long as any prior art issues Phillips identifies are resolved.
	To this end, Applicant asserts Phillips desires resilience, rather than rigidity, to overcome these problems.  Namely, Applicant asserts Phillips employs resilient foam in place of pulp-clad polystyrene and thus providing rigidity would cause more problems than Phillips seeks to overcome (see, e.g., p. 9 of the Remarks).  However, Phillips states the embodiments of Fig. 6 – 8 employ stiff pulp-clad polystyrene (e.g. ¶ [0043]).  While these embodiments may have a resilient foam frame, Phillips indicates the structure within the frame should be stiff, i.e. rigid (e.g. Fig. 6 – 8; ¶ [0043]).  In view of Phillips suggesting the pulp-based layers on a polystyrene foam are, at a minimum, insufficiently rigid (e.g. ¶¶ [0004], [0005] describe ease of curling and a prior-art alternative which adds rigidity via a plastic backing board) but are nonetheless used (e.g. Fig. 6 – 8; ¶ [0043]), one of ordinary skill in the art would have recognized adding rigidity to Phillips’ pulp-based layers would have the effect of reducing or eliminating the susceptibility to damage Phillips identifies in the prior art.  As such, an assessment of Phillips suggesting insufficient rigidity contradicts Applicant’s assessment of improper hindsight bias (see, e.g., p. 13 of the Remarks)
	Therefore, the examiner finds it reasonable to modify Phillips’ pulp-based layers to be rigid.  Furthermore, the examiner observes such modifications do not teach away from any resilience Phillips discloses since the resilient foam frame only provides protection to the edges, i.e. the main faces of the pulp-based layers are not protected with the resilient frame and therefore could be damaged.  One of 
	Applicant’s arguments with respect to the cited references other than Phillips assert said references do not address the perceived deficiencies of Phillips with respect to rigid boards.  Accordingly, the discussion above with respect to Phillips above similarly applies.
	For at least the above reasons, the rejections of claims 1 – 19 under 35 U.S.C. 103(a) are maintained.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ETHAN A UTT whose telephone number is (571)270-0356. The examiner can normally be reached Monday through Friday, 7:30 A.M. to 5:00 P.M. Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Veronica Ewald can be reached on 571-272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ETHAN A. UTT/Examiner, Art Unit 1783                                                                                                                                                                                                        
/MARIA V EWALD/Supervisory Patent Examiner, Art Unit 1783